21 N.J. 273 (1956)
121 A.2d 539
IN THE MATTER OF ISIDORE FRIEDMAN, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued March 26, 1956.
Decided March 26, 1956.
For the order: Mr. John V. Crowell.
For the respondent: Mr. Isidore Friedman, pro se.
PER CURIAM.
The Monmouth County Ethics and Grievance Committee has filed a presentment charging the respondent, Isidore Friedman, with unprofessional conduct. It appears that the respondent was indicted by the Monmouth County grand jury in eight indictments each charging embezzlement. On February 17, 1956 respondent entered a plea of non vult to three of the indictments and is presently waiting sentence.
*274 A total of 26 charges have been lodged against the respondent with the Prosecutor of Monmouth County involving embezzlement, conversion, obtaining money under false pretenses and uttering worthless checks. The total amount of money involved is $61,818.
The respondent having admitted before this court the commission of crimes involving moral turpitude the order of the court is that his name be stricken from the roll of attorneys.
For disbarment  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
Opposed  None.